



COURT OF APPEAL FOR ONTARIO

CITATION:
Charlton v. Ontario (Family
    Responsibility Office), 2012 ONCA 316

DATE: 20120511

DOCKET: C54967

Goudge, MacPherson and Gillese JJ.A.

BETWEEN

Bradley James Charlton

Applicant (Appellant)

and

The Director, Family Responsibility Office for
    the benefit of Joanne Charlton

Respondent

Bradley Charlton, appearing in person

Heather Puchala, for the respondent

Heard: May 7, 2012

On appeal from the judgment of Justice Johanne N.
    Morissette of the Superior Court of Justice, dated March 14, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the judgment of Morissette J. of the Superior
    Court of Justice dismissing his motion for an order requiring the Family
    Responsibility Office (FRO) to refrain from directing the Ministry of
    Transportation of Ontario to suspend his drivers licence.

[2]

The respondent contends that the appeal should be dismissed as moot.  On
    November 29, 2011, Hackland J. made an order reinstating the appellants
    drivers licence.  If the FRO seeks a suspension in the future, it will have to
    serve a new notice.

[3]

Accordingly, the appeal is dismissed. No costs to either party here or
    in the courts below.


